IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-31164
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

WAYNE GRICE,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-20043-2
                        - - - - - - - - - -
                           April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Wayne Grice appeals his sentence following his guilty-plea

conviction for conspiracy to possess with intent to distribute

cocaine and cocaine base.   He argues that he was a minor

participant in the offense, and that the district court erred by

not granting him a downward adjustment.

     Under U.S.S.G. § 3B1.2, a defendant’s offense level is

decreased by two levels if he was a minor participant in any

criminal activity.   A minor participant is “less culpable than

most other participants.”   U.S.S.G. § 3B1.2, comment. (n.3).    We

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-31164
                                 -2-

review the district court’s determination regarding a defendant’s

role in the offense for clear error.       See United States v.

Valencia-Gonzales, 172 F.3d 344, 346 (5th Cir.), cert. denied,

528 U.S. 894 (1999).

     As part of his guilty plea, Grice admitted to conspiring to

distribute over 5 kilograms of cocaine base.      He was involved in

converting cocaine powder into cocaine base on 10-15 occasions.

This conduct was not peripheral to the advancement of the illicit

activity.   Thus, the district court did not clearly err in

determining that he was not a minor participant.       See Valencia-

Gonzales, 172 F.3d at 346; United States v. Gallegos, 868 F.2d

711, 713 (5th Cir. 1989).

     Additionally, Grice’s base offense level under the

sentencing guidelines was calculated using the amount of drugs

with which he was personally involved, rather than the larger

amount involved in the entire conspiracy.      Thus, he was not

entitled to an adjustment for having a minor role in the offense.

See United States v. Marmolejo, 106 F.3d 1213, 1217 (5th Cir.

1997).

     AFFIRMED.